DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 05/28/2020. Claims 1-20 have been examined.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2020, 05/28/2020, 05/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 2, 14 are objected to because of the following informalities:  
With regards to claims 2, 14, the claims recites “the server”.  The examiner suggests amending the claims to recite “the synchronization server” for consistency. 
Appropriate correction is required.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
    	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of Patent No. US 10,721,298 B1 

 Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Claims 1, 13, 20 of the instant application define a method/system/medium that implement the steps as the method/system/medium of the claimed invention (claims 1, 14, 22) defined in Patent No. US 10,721,298 B1. For example, the steps of the method recited in Claim 1 of the instant application are essentially similar in concept to steps of the method recited in Claim 1 of the Patent No. US 10,721,298 B1

Below is the table showing the analysis between the instant application and the Patent No. US 10,721,298 B1 
 

Claims 1-20 of Instant application
Claim 1 -25 of Patent No. US 10,721,298 B1 
Claims 1,13,20
A method/system/medium, comprising: 
obtaining, by one or more processors associated with a terminal that communicates with a synchronization server, a synchronization event stream, the synchronization event stream being provided by the synchronization server, the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and the one or more synchronization events corresponding to changes to file management system objects synchronized across a plurality of endpoints; 
determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on the one or more synchronization events comprised in the synchronization event stream, the one or more corresponding event sequence identifiers, and an inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server; and 
 providing, by the one or more processors, to a user of the terminal access to subsequently downloaded portions of data associated with the one or more objects determined to be synchronized.
Claims 1,14,22
A method/system/medium of synchronizing data, comprising: observing, by one or more processors associated with a terminal that communicates with a synchronization server, a user interaction associated with synchronization set data that has been synchronized based on synchronization events downloaded from the synchronization server configured to propagate changes via a synchronization event stream; using, by the one or more processors, the observed user interaction to infer a user preference with respect to downloaded synchronization set data; 
obtaining, by the one or more processors, the synchronization event stream, the synchronization event stream being provided by the synchronization server, the synchronization event stream comprising one or more synchronization events and one or more corresponding event sequence identifiers that identify the one or more synchronization events, and the one or more synchronization events corresponding to changes to file management system objects synchronized across a plurality of endpoints; 
determining, by the one or more processors, to synchronize one or more objects based at least in part on the one or more synchronization events comprised in the synchronization event stream and the one or more corresponding event sequence identifiers; and
 providing, by the one or more processors, access to subsequently downloaded portions of data associated with the one or more objects determined to be synchronized in a manner determined based at least in part on the inferred user preference, wherein: the synchronization event stream further comprises an indication of an event type corresponding to the one or more synchronization events, a time associated with the one or more synchronization events, and a node associated with the one or more synchronization events corresponding to a change; and the one or more objects determined to be synchronized is further determined based at least in part on the event type, and the inferred user preference.
Claim 2 ,14
Wherein the inferred user preference is determined based at least in part on a user interaction with respect to the synchronization set data that has been synchronized between the terminal and the server.
Claim 1, 14
a user interaction associated with synchronization set data that has been synchronized based on synchronization events downloaded from the synchronization server configured to propagate changes via a synchronization event stream; using, by one or more processors, the observed user interaction to infer a user preference with respect to downloaded synchronization set data;
Claim 3, 15
wherein a synchronization client or other client side synchronization code is configured to report observed interactions to the synchronization server, and the observed interactions are used in connection with determining the inferred user preference




Claim 1,14

observe a user interaction associated with synchronization set data, stored in the memory or other storage device, that has been synchronized based on synchronization events downloaded from the synchronization server configured to propagate changes via a synchronization event stream; use the observed user interaction to infer a user preference with respect to downloaded synchronization set data

Claim 3,16

Wherein the synchronization client or the other client side synchronization code is configured to report observed interactions to the synchronization server. 
Claims 4,16
wherein the observed user interaction relates to one or more attributes of synchronization set objects with which a user interacted with subsequent to synchronization
Claims 6 ,19
Wherein the observed user interaction relates to one or more attributes of synchronization set objects with which a user interacted with subsequent to synchronization.
Claims 5, 17
The method of claim 3, wherein the observed user interaction relates to an amount of time that elapsed between synchronization of an object and a user's first interaction with that object after synchronization
Claims 7, 20 

wherein the observed user interaction relates to an amount of time that elapsed between synchronization of an object and a user's first interaction with that object after synchronization
Claim 6,18
wherein the inferred user preference is stored in a user profile 
Claims 4, 17

wherein the inferred user preference is stored in a user profile
Claim 7,19
wherein the access to the subsequently downloaded portions of data associated with the one or more objects determined to be synchronized is provided in a manner determined based at least in part on the inferred user preference, including giving greater priority to downloading changes associated with an object in which a user is predicted to have interest based on the inferred user preference.
Claim 8,21

wherein the access to the subsequently downloaded portions of data associated with the one or more objects determined to be synchronized is provided in a manner determined based at least in part on the inferred user preference, including giving greater priority to downloading changes associated with an object in which a user is predicted to have interest based on the user preference.
Claim 8, 
identifying events of interest from the synchronization event stream; and receiving a request, from a synchronization client, for the identified events of interest.
Claim 9

Identifying events of interest from the synchronization event stream; and receiving a request, from a synchronization client, for the identified events of interest.
Claim 9
receiving, from one or more synchronization clients of a plurality of synchronization is clients of the plurality of endpoints, one or more indications that an object in the synchronization set data has been modified; in response to receiving the one or more indications that the object in the synchronization set data has been modified, updating the synchronization event stream based at least in part on the one or more indications that the object in the synchronization set data has been modified; and 20 communicating the synchronization event stream to at least one of the plurality of endpoints.
Claim 10

receiving, from one or more synchronization clients of a plurality of synchronization clients, one or more indications that an object in the synchronization set data has been modified; in response to receiving the one or more indications that the object in the synchronization set data has been modified, updating the synchronization event stream based at least in part on the one or more indications that the object in the synchronization set data has been modified; and communicating the synchronization event stream to at least one of the plurality of synchronization clients.
Claim 10
Wherein the synchronization event stream is associated with a synchronization point and comprises synchronization events associated with a plurality of objects stored based on information provided by a plurality of synchronization clients for which the synchronization point provides synchronization.

Claim 11

wherein the synchronization event stream is associated with a synchronization point and comprises synchronization events associated with a plurality of objects stored based on information provided by a plurality of synchronization clients for which the synchronization point provides synchronization
Claim 11
Wherein the synchronization event stream provides notice of changes to the synchronization set data.

Claim 12
wherein the synchronization event stream provides notice of changes to the synchronization set data
Claim 12 
wherein the one or more objects determined to be synchronized corresponds to a subset of all synchronization events added the synchronization event stream since the terminal last performed a synchronization with respect to the synchronization event stream
Claim 13

Wherein the one or more objects determined to be synchronized corresponds to a subset of all synchronization events added the synchronization event stream since the terminal last performed a synchronization with respect to the synchronization event stream.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 11, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melahn et al. Publication No. US 2015/0278323A1 (Melahn hereinafter) in view of Palmeri et al. Publication No. US 2015/0074407 A1 (Palmeri hereinafter) further in view of Hanmann et al.  Patent No. US 7024491 B1 (Hanmann hereinafter) 
Regarding claim 1,

Melahn teaches a method, comprising: 
obtaining, by one or more processors associated with a terminal that communicates with a synchronization server, a synchronization event stream, the synchronization event stream being provided by the synchronization server, the synchronization event stream comprising one or more synchronization events [..] and the one or more synchronization events corresponding to changes to file management system objects synchronized across a plurality of endpoints (¶ 0042 - reason for the client machine to contact the CMS repository directly can include to request ( e.g. using a content update request) details (e.g. in the form of a file event detail report) about changes to a state of the CMS repository that affect a local copy of one or more content items stored at the client machine - -the synchronization queuing service (e.g. the intermediary) can provide sufficient information in a file event summary to inform the client machine whether a change to a local copy of a content item is consistent or inconsistent with any other changes to the content item that may have occurred (e.g. via another client machine accessing and changing the content item, etc. - ¶  

determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on the one or more synchronization events comprised in the synchronization event stream, […] with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server (¶  0043 - the synchronization queuing service acting as an intermediary can enable a client machine to determine whether any changes have occurred to a content item to which it is subscribed since a most recent synchronization of the client machine's local copy of that content item and can to determine whether any locally implemented changes (e.g. to the local copy) should be synched with the CMS repository);and 


providing, by the one or more processors, to a user of the terminal access to subsequently downloaded portions of data associated with the one or more objects determined to be synchronized (¶  0052 - The file event summary 211 can include, for content items identified in the file synchronization request 210, information usable by the client machine to identify actions necessary to synchronize the client machine state of the content item relative to the current state of the content management system repository - ¶  0054 - Using the information in the file event summary 211 received from the synchronization queuing service, the client machine 110 can contact the CMS repository 104 to act upon the information it received from the synchronization queuing -n response the CMS repository 104 returns a file event detail response 214 informing the client machine of the success (or failure) of the request for the content item 106 identified in the content update request 212. The file event detail report 214 can optionally include a complete updated version of the identified content item(s). Alternatively, the file event detail report 214 can include a delta file indicating changes to one or more of the content of the identified content items, metadata relating to the identified content items, or the like. The delta file can be applied to copies of the identified content items at the client machine 110 such that the copies are brought into synchronization with a current state of the identified content items at the CMS repository See ¶  0055, ¶  047).  

However, Melahn does not explicitly teach 
the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and

determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on the one or more corresponding event sequence identifiers, and an inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server; 

Palmeri teaches 

the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on the one or more corresponding event sequence identifiers, with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server  (¶  0187; ¶ 
191 - Synchronization is now described. For a Layer client such as app 110 to harmonize its local Conversations and Messages model with the Streams and Events model of the server computer 130, the app is configured to synchronize its local database with the canonical representation on the server. App 110 is configured to refresh its list of Streams from the server. Refreshing the list of Streams enables the app 11 0 to discover any newly created Streams that the app has not yet represented in storage. Refreshing also permits the app 110 to discover any updates to existing Streams that the app needs to consume. In response to receiving a request to refresh the list of Streams from app 110, server computer 130 returns the latest sequence number, which the app may compare to the highest sequence number that the app previously received to determine whether new content is available. Once the client app 110 has discovered the latest sequence number for all Streams, the app can compute the list of Events that the app needs to request from the server computer 130, and submit requests for those Events. The server computer 130 replies by providing the Events, and the app 11 updates local persistent storage with Streams and Events. Once a client has persisted all of the Streams and Events that it belongs to it is said to be synchronized with the server). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Palmeri.  The motivation for doing so is to allow system to provide the missing event that the client is requesting (¶ 0191 - Palmeri).

determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on an inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server; 

However,   Hanmann teaches 
determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on an inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server (Col.3, lines 5- 15 - the synchronization data comprises a first data and a second data. The step of monitoring a user's operation of the mobile terminal comprises the step of monitoring the user's preference in viewing data. If the step of monitoring the user's operation indicates a preference for viewing the first data before viewing the second data, the ordering and filtering rules are modified such that the first data are received by the mobile terminal before the second data. For example, in one embodiment the first data comprises emails and the second data comprises web pages - See Col.3, lines 40-60, See Col.7, lines 30-45).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn in view of Palmeri to include the teachings of Hanmann.  The motivation for doing so is to allow system to enhance the performance in transmitting information to a mobile terminal, particularly with respect to synchronizing remotely, so as to minimize access latency, conserve battery power, and minimize connection fees (Hanmann - Col.2, lines 35-40).
Regarding claim 2,
Melahn does not explicitly teach  
wherein the inferred user preference is determined based at least in part on a user interaction with respect to the synchronization set data that has been synchronized between the terminal and the server. 
 


the inferred user preference is determined based at least in part on a user interaction with respect to the synchronization set data that has been  synchronized between the terminal and the server (Col.3, lines 5- 15 - the synchronization data comprises a first data and a second data. The step of monitoring a user's operation of the mobile terminal comprises the step of monitoring the user's preference in viewing data. If the step of monitoring the user's operation indicates a preference for viewing the first data before viewing the second data, the ordering and filtering rules are modified such that the first data are received by the mobile terminal before the second data. For example, in one embodiment the first data comprises emails and the second data comprises web pages – Col.3, lines 50-55 The terminal controller for monitoring a user's operation of the mobile terminal, and executing a computer program for adapting the ordering and filtering rules in response to the user's operation of the mobile terminal to generate a modified set of synchronization rules. The terminal controller exchanges synchronization data between the target computer and the mobile terminal using the modified set of synchronization rules, and stores synchronized data in the local memory- See Col.3, lines 30-60, See Col.7, lines 30-45).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Hanmann.  The motivation for doing so is to allow system to enhance the performance in transmitting information to a mobile terminal, particularly with respect to synchronizing remotely, so as to minimize access latency, conserve battery power, and minimize connection fees (Hanmann - Col.2, lines 35-40).
Regarding claim 3

Melahn does not explicitly teach

wherein a synchronization client or other client side synchronization code is configured to report observed interactions to the synchronization server, and the observed interactions are used in connection with determining the inferred user preference.





wherein a synchronization client or other client side synchronization code is configured to report observed interactions to the synchronization server, and the observed interactions are used in connection with determining the inferred user preference (Col.3, lines 5- 15 - the synchronization data comprises a first data and a second data. The step of monitoring a user's operation of the mobile terminal comprises the step of monitoring the user's preference in viewing data. If the step of monitoring the user's operation indicates a preference for viewing the first data before viewing the second data, the ordering and filtering rules are modified such that the first data are received by the mobile terminal before the second data. For example, in one embodiment the first data comprises emails and the second data comprises web pages – Col.3, lines 50-55 The terminal controller for monitoring a user's operation of the mobile terminal, and executing a computer program for adapting the ordering and filtering rules in response to the user's operation of the mobile terminal to generate a modified set of synchronization rules. The terminal controller exchanges synchronization data between the target computer and the mobile terminal using the modified set of synchronization rules, and stores synchronized data in the local memory- See Col.3, lines 30-60, See Col.7, lines 30-45).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Hanmann.  The motivation for doing so is to allow system to enhance the performance in transmitting information to a mobile terminal, particularly with respect to synchronizing remotely, so as to minimize access latency, conserve battery power, and minimize connection fees (Hanmann -0 Col.2, lines 35-40).
Regarding claim 4

Melahn does not explicitly teach
Wherein the observed user interaction relates to one or more attributes of synchronization set objects with which a user interacted with subsequent to synchronization.  



wherein the observed user interaction relates to one or more attributes of synchronization set objects with which a user interacted with subsequent to synchronization  ((Fig.6D, Col.2, lines 1 -10 -After a synchronization session, the user typically executes one or more of the application programs 18 to view and/or manipulate the synchronized data. For example, the user may read and respond to emails downloaded from the target computer 4, and then browse web pages downloaded from the target computer 4 - Col.3, lines 5-10 –the synchronization data comprises a first data and a second data. The step of monitoring a user's operation of the mobile terminal comprises the step of monitoring the user's preference in viewing data. If the step of monitoring the user's operation indicates a preference for10 viewing the first data before viewing the second data - Col.5, lines 18- 30- If at step 28 the user's repetition pattern exceeds some predetermined threshold, then at step 30 the computer program updates the synchronization rules to reflect the user's preference. For example, if the user prefers to view emails first 9 out of 10 synchronization sessions, then the synchronization rules are modified so that the emails are transmitted to the mobile terminal first). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Hanmann.  The motivation for doing so is to allow system to enhance the performance in transmitting information to a mobile terminal, particularly with respect to synchronizing remotely, so as to minimize access latency, conserve battery power, and minimize connection fees (Hanmann -Col.2, lines 35-40).
Regarding claim 7

Melahn does not explicitly teach 


wherein the access to the subsequently downloaded portions of data associated with the one or more objects determined to be synchronized is provided in a manner determined based at least in part on the inferred user preference, including giving greater priority to downloading changes associated with an object in which a user is predicted to have interest based on the inferred user preference.  



However, Hanmann teaches 

access to the subsequently downloaded portions of data associated with the one or more objects determined to be synchronized is provided in a manner determined based at least in part on the inferred user preference, including giving greater priority to downloading changes associated with an object in which a user is predicted to have interest based on the inferred user preference (Col.5, lines 40 -50 - If the user prefers to read emails first, the Synchronization rules are adapted so that the emails are received before the web pages. In another embodiment the first data comprises a first web page (e.g., stock quotes) and the second data comprises a second web page (e.g., daily news). If the user prefers to read the first web page before the second web page, the computer program adapts the synchronization rules so that the first web page is received before the second web page. This ensures the user will receive the highest priority data first in the event the synchronization connection is lost or terminated - See Col.7, lines 50-67). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Hanmann.  The motivation for doing so is to allow system to enhance the performance in transmitting information to a mobile terminal, particularly with respect to synchronizing remotely, so as to minimize access latency, conserve battery power, and minimize connection fees (Hanmann -Col.2, lines 35-40).
Regarding claim 11

Melahn in view of Hanmann teaches 

wherein the synchronization event stream provides notice of changes to the synchronization set data (Hanmann - . See Col. 7 lines 30-45 - the target computer perform the next synchronization function based on the order preference. If the user prefers to read emails, the synchronizing of the emails is performed first. A modification tag (such as a modification date) is embedded within the web page to identify updated content. Similarly, only new or updated emails as well as new or updated PIM data are exchanged between the target computer and mobile terminal. Data packet (synchronization event stream) that is exchanged between the target computer and mobile terminal provide the notice of 

Regarding claim 13,

Melahn teaches a system, comprising: 
memory or other storage device; and a processor coupled to the memory or the other storage device, the processor associated with a terminal that communicates with a synchronization server, and the processor configured to: obtain a synchronization event stream, the synchronization event stream being provided by the synchronization server, the synchronization event stream comprising one or more synchronization events [..] and the one or more synchronization events corresponding to changes to file management system objects synchronized across a plurality of endpoints (¶  0042 - reason for the client machine to contact the CMS repository directly can include to request ( e.g. using a content update request) details (e.g. in the form of a file event detail report) about changes to a state of the CMS repository that affect a local copy of one or more content items stored at the client machine - -the synchronization queuing service (e.g. the intermediary) can provide sufficient information in a file event summary to inform the client machine whether a change to a local copy of a content item is consistent or inconsistent with any other changes to the content item that may have occurred (e.g. via another client machine accessing and changing the content item, etc. - ¶  0052 -the client machine 110 sends a file synchronization request 210 to the synchronization queuing service 202, which responds to the client machine 110 with a file event summary 211 that is based on information in the queue 204). 

determine to synchronize one or more objects of a synchronization set data based at least in part on the one or more synchronization events comprised in the synchronization event stream, […] with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server (¶  0043 - the synchronization queuing service acting as an intermediary can enable a client machine to determine whether any changes have occurred to a content item to which it is subscribed since a most recent synchronization of the client machine's local copy of that content item and can to determine whether any locally implemented changes (e.g. to the local copy) should be synched with the CMS repository);and 


provide, to a user of the terminal access to subsequently downloaded portions of data associated with the one or more objects determined to be synchronized (¶  0052 - The file event summary 211 can include, for content items 

However, Melahn does not explicitly teach 
the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and

determine to synchronize one or more objects of a synchronization set data based at least in part on the one or more corresponding event sequence identifiers, and an inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server; 

Palmeri teaches 

the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and determine to synchronize one or more objects of a synchronization set data based at least in part on the one or more corresponding event sequence identifiers, with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server  (¶  0187; ¶  191 - Synchronization is now described. For a Layer client such as app 110 to harmonize its local Conversations and Messages model with the Streams and Events model of the server computer 130, the app is configured to synchronize its local database with the canonical representation on the server. App 110 is configured to refresh its list of Streams from the server. Refreshing the list of Streams enables the app 11 0 to discover any newly created Streams that the app has not yet represented in storage. Refreshing also permits the app 110 to discover any updates to existing Streams that the app needs to consume. In  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Palmeri.  The motivation for doing so is to allow system to provide the missing event that the client is requesting (¶ 0191 - Palmeri).
Melahn in view of Palmeri does not explicitly teach 
determine to synchronize one or more objects of a synchronization set data based at least in part on an inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server; 

However,   Hanmann teaches 
determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on an inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server (Col.3, lines 5- 15 - the synchronization data comprises a first data and a second data. The step of monitoring a user's operation of the mobile terminal comprises the step of monitoring the user's preference in viewing data. If the step of monitoring the user's operation indicates a preference for viewing the first data before viewing the second data, the ordering and filtering rules are modified such that the first data are received by the mobile terminal before the second data. For example, in one embodiment the first data comprises emails and the second data comprises web pages - See Col.3, lines 40-60, See Col.7, lines 30-45).

 enhance the performance in transmitting information to a mobile terminal, particularly with respect to synchronizing remotely, so as to minimize access latency, conserve battery power, and minimize connection fees (Hanmann -0 Col.2, lines 35-40).
Regarding claim 14,

Melahn does not explicitly teach  
wherein the inferred user preference is determined based at least in part on a user interaction with respect to the synchronization set data that has been synchronized between the terminal and the server.  

However, Hanmann teaches 
the inferred user preference is determined based at least in part on a user interaction with respect to the synchronization set data that has been  synchronized between the terminal and the server (Col.3, lines 5- 15 - the synchronization data comprises a first data and a second data. The step of monitoring a user's operation of the mobile terminal comprises the step of monitoring the user's preference in viewing data. If the step of monitoring the user's operation indicates a preference for viewing the first data before viewing the second data, the ordering and filtering rules are modified such that the first data are received by the mobile terminal before the second data. For example, in one embodiment the first data comprises emails and the second data comprises web pages – Col.3, lines 50-55 The terminal controller for monitoring a user's operation of the mobile terminal, and executing a computer program for adapting the ordering and filtering rules in response to the user's operation of the mobile terminal to generate a modified set of synchronization rules. The terminal controller exchanges synchronization data between the target computer and the mobile terminal using the modified set of synchronization rules, and stores synchronized data in the local memory- See Col.3, lines 30-60, See Col.7, lines 30-45).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include  enhance the performance in transmitting information to a mobile terminal, particularly with respect to synchronizing remotely, so as to minimize access latency, conserve battery power, and minimize connection fees (Hanmann -Col.2, lines 35-40).
Regarding claim 15

Melahn does not explicitly teach

wherein a synchronization client or other client side synchronization code is configured to report observed interactions to the synchronization server, and the observed interactions are used in connection with determining the inferred user preference.

However, Hanmann teaches 
wherein a synchronization client or other client side synchronization code is configured to report observed interactions to the synchronization server, and the observed interactions are used in connection with determining the inferred user preference (Col.3, lines 5- 15 - the synchronization data comprises a first data and a second data. The step of monitoring a user's operation of the mobile terminal comprises the step of monitoring the user's preference in viewing data. If the step of monitoring the user's operation indicates a preference for viewing the first data before viewing the second data, the ordering and filtering rules are modified such that the first data are received by the mobile terminal before the second data. For example, in one embodiment the first data comprises emails and the second data comprises web pages – Col.3, lines 50-55 The terminal controller for monitoring a user's operation of the mobile terminal, and executing a computer program for adapting the ordering and filtering rules in response to the user's operation of the mobile terminal to generate a modified set of synchronization rules. The terminal controller exchanges synchronization data between the target computer and the mobile terminal using the modified set of synchronization rules, and stores synchronized data in the local memory- See Col.3, lines 30-60, See Col.7, lines 30-45).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Hanmann.  The motivation for doing so is to allow system to enhance the 
Regarding claim 16

Melahn does not explicitly teach
wherein the observed user interaction relates to one or more attributes of synchronization set objects with which a user interacted with subsequent to synchronization.  
However, Hanmann teaches 
wherein the observed user interaction relates to one or more attributes of synchronization set objects with which a user interacted with subsequent to synchronization  ((Fig.6D, Col.2, lines 1 -10 -After a synchronization session, the user typically executes one or more of the application programs 18 to view and/or manipulate the synchronized data. For example, the user may read and respond to emails downloaded from the target computer 4, and then browse web pages downloaded from the target computer 4 - Col.3, lines 5-10 –the synchronization data comprises a first data and a second data. The step of monitoring a user's operation of the mobile terminal comprises the step of monitoring the user's preference in viewing data. If the step of monitoring the user's operation indicates a preference for10 viewing the first data before viewing the second data - Col.5, lines 18- 30- If at step 28 the user's repetition pattern exceeds some predetermined threshold, then at step 30 the computer program updates the synchronization rules to reflect the user's preference. For example, if the user prefers to view emails first 9 out of 10 synchronization sessions, then the synchronization rules are modified so that the emails are transmitted to the mobile terminal first). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Hanmann.  The motivation for doing so is to allow system to enhance the performance in transmitting information to a mobile terminal, particularly with respect to synchronizing remotely, so as to minimize access latency, conserve battery power, and minimize connection fees (Hanmann -0 Col.2, lines 35-40).
Regarding claim 19

Melahn does not explicitly teach 


wherein the access to the subsequently downloaded portions of data associated with the one or more objects determined to be synchronized is provided in a manner determined based at least in part on the inferred user preference, including giving greater priority to downloading changes associated with an object in which a user is predicted to have interest based on the inferred user preference.  

However, Hanmann teaches 

access to the subsequently downloaded portions of data associated with the one or more objects determined to be synchronized is provided in a manner determined based at least in part on the inferred user preference, including giving greater priority to downloading changes associated with an object in which a user is predicted to have interest based on the inferred user preference (Col.5, lines 40 -50 - If the user prefers to read emails first, the Synchronization rules are adapted so that the emails are received before the web pages. In another embodiment the first data comprises a first web page (e.g., stock quotes) and the second data comprises a second web page (e.g., daily news). If the user prefers to read the first web page before the second web page, the computer program adapts the synchronization rules so that the first web page is received before the second web page. This ensures the user will receive the highest priority data first in the event the synchronization connection is lost or terminated - See Col.7, lines 50-67). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Hanmann.  The motivation for doing so is to allow system to enhance the performance in transmitting information to a mobile terminal, particularly with respect to synchronizing remotely, so as to minimize access latency, conserve battery power, and minimize connection fees (Hanmann -0 Col.2, lines 35-40).

Regarding claim 20,
Melahn teaches a computer program product, the computer program product being embodied in a non- transitory computer readable storage medium and comprising computer instructions for:

obtaining, by one or more processors associated with a terminal that communicates with a synchronization server, a synchronization event stream, the synchronization event stream being provided by the synchronization server, the synchronization event stream comprising one or more synchronization events [..] and the one or more synchronization events corresponding to changes to file management system objects synchronized across a plurality of endpoints (¶  0042 - reason for the client machine to contact the CMS repository directly can include to request ( e.g. using a content update request) details (e.g. in the form of a file event detail report) about changes to a state of the CMS repository that affect a local copy of one or more content items stored at the client machine - -the synchronization queuing service (e.g. the intermediary) can provide sufficient information in a file event summary to inform the client machine whether a change to a local copy of a content item is consistent or inconsistent with any other changes to the content item that may have occurred (e.g. via another client machine accessing and changing the content item, etc. - ¶  0052 -the client machine 110 sends a file synchronization request 210 to the synchronization queuing service 202, which responds to the client machine 110 with a file event summary 211 that is based on information in the queue 204). 

determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on the one or more synchronization events comprised in the synchronization event stream, […] with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server (¶  0043 - the synchronization queuing service acting as an intermediary can enable a client machine to determine whether any changes have occurred to a content item to which it is subscribed since a most recent synchronization of the client machine's local copy of that content item and can to determine whether any locally implemented changes (e.g. to the local copy) should be synched with the CMS repository);and 


providing, by the one or more processors, to a user of the terminal access to subsequently downloaded portions of data associated with the one or more objects determined to be synchronized (¶  0052 - The file event summary 211 can include, for content items identified in the file synchronization request 210, information usable by the client machine to identify actions necessary to synchronize the client machine state of the content item relative to the current state of the content management system repository - ¶  0054 - Using the information in the file event summary 211 received from the synchronization queuing service, the client machine 110 can contact the CMS repository 104 to act upon the information it received from the synchronization queuing -n response the CMS repository 104 returns a file event detail response 214 informing the client machine of the success (or failure) of the request for the content item 106 identified in the content update request 212. The file event detail report 214 can optionally include a complete updated version of the identified content item(s). Alternatively, the file event detail report 214 can include a delta file indicating changes to one or more of the content of the identified content items, metadata relating to the identified content items, or the like. The delta file can be applied to copies of the identified content items at the client machine 110 such that the copies are brought into synchronization with a current state of the identified content items at the CMS repository See ¶  0055, ¶  047).  

However, Melahn does not explicitly teach 
the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and

determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on the one or more corresponding event sequence identifiers, and an inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server



Palmeri teaches 

the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on the one or more corresponding event sequence identifiers, with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server  (¶  0187; ¶ 
191 - Synchronization is now described. For a Layer client such as app 110 to harmonize its local Conversations and Messages model with the Streams and  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Palmeri.  The motivation for doing so is to allow system to provide the missing event that the client is requesting (¶ 0191 - Palmeri).
Melahn in view of Palmeri does not explicitly teach 
determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on an inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server; 

However,   Hanmann teaches 
determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based at least in part on an inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server (Col.3, lines 5- 15 - the synchronization data comprises a first data and a second data. The step of monitoring a user's operation of the mobile terminal comprises the step of monitoring the user's preference in viewing data. If the step of monitoring the user's operation indicates a preference for viewing the first data before viewing the second data, the ordering and filtering rules are modified such 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn in view of Palmeri to include the teachings of Hanmann.  The motivation for doing so is to allow system to enhance the performance in transmitting information to a mobile terminal, particularly with respect to synchronizing remotely, so as to minimize access latency, conserve battery power, and minimize connection fees (Hanmann - Col.2, lines 35-40).
Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Melahn in view of Palmeri further in view of Hanmann further in view of Catan et al. Publication No. US 2003/0074323 Al (Catan hereinafter)

Regarding claim 5

Melahn in view of Hanmann teaches the observed user interaction (Hanmann - Fig.6D, Col.2, and lines 1 -10). However, Melahn in view of Hanmann does not explicitly teach that the user interaction relates to an amount of time that elapsed between synchronization of an object and a user's first interaction with that object after synchronization.  
However, Catan teaches 
user interaction relates to an amount of time that elapsed between synchronization of an object and a user's first interaction with that object after synchronization (Claim3 - wherein usage is monitored by a monitoring portion which monitors the amount of time elapsed from when the client device has downloaded the at least one item of software and any fees paid for using the at least one item of software - Note; the examiner interprets that the user interaction 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn in view of Hanmann to include the teachings of Catan. The motivation for doing so is to allow the system to provide the ability to learn user behavior based upon how the user is interest in the downloaded item.

Regarding claim 17

Melahn in view of Hanmann teaches the observed user interaction (Hanmann - Fig.6D, Col.2, and lines 1 -10). However, Melahn in view of Hanmann does not explicitly teach that the user interaction relates to an amount of time that elapsed between synchronization of an object and a user's first interaction with that object after synchronization.  
However, Catan teaches 
user interaction relates to an amount of time that elapsed between synchronization of an object and a user's first interaction with that object after synchronization (Claim3 - wherein usage is monitored by a monitoring portion which monitors the amount of time elapsed from when the client device has downloaded the at least one item of software and any fees paid for using the at least one item of software - Note; the examiner interprets that the user interaction is related to monitoring the amount time elapsed from when the client device has downloaded the item ( after item synchronization) and the user's first interaction ( user paying for the item) after downloading it) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn in view of Hanmann to include the teachings of Catan. The motivation for doing so is to allow the .

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Melahn in view of Palmeri further in view of Hanmann further in view of Chan et al. Publication No. US 2014/0287818 A1 (Chan hereinafter) 

Regarding claim 6

Melahn in view of Hanmann teaches wherein the inferred user preference is stored (Hanmann - Col.3, lines 50-55). However, Melahn in view of Hanmann does not explicitly teach the inferred user preference is stored in a user profile.
Chan teaches 
inferred user preference is stored in a user profile (¶  0050 - a user can define a synchronization scheme, such as via commands, instructions preferences, etc. added to the user profile, to control how and when the synchronization process occurs).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn in view of Hanmann to include the teachings of Chan. The motivation for doing so is to allow the system to analyze a variety of information, including user profile to determine how to optimize when the state is synchronized and to which user the state is synchronized (Chan - ¶ 0024).




Regarding claim 18

Melahn in view of Hanmann teaches wherein the inferred user preference is stored (Hanmann - Col.3, lines 50-55). However, Melahn in view of Hanmann does not explicitly teach the inferred user preference is stored in a user profile.
Chan teaches 
inferred user preference is stored in a user profile (¶  0050 - a user can define a synchronization scheme, such as via commands, instructions preferences, etc. added to the user profile, to control how and when the synchronization process occurs).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn in view of Hanmann to include the teachings of Chan. The motivation for doing so is to allow the system to analyze a variety of information, including user profile to determine how to optimize when the state is synchronized and to which user the state is synchronized (Chan - ¶ 0024).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Melahn in view of Palmeri further in view of Hanmann further in view of Yi et al. Publication No. US 2015/0339727 Al (Yi hereinafter)

Regarding claim 8

Melahn in view of Hanmann teaches 


identifying events of interest from the synchronization event stream (Hanmann - Col.7, lines 5-25 - the step of monitoring a user's operation of the 

However, Melahn in view of Hanmann does not explicitly teach 


 receiving a request, from a synchronization client, for the identified events of interest.  


Yi teaches 

receiving a request, from a synchronization client, for the identified events of interest ((¶  0009 -The promotion content request at least includes a user identification I in accordance with detecting the blank mark associated with the media content, and the user identification identifies a user of the client device. The at least one program is further configured to cause the processors to determine a plurality of user preferences associated with the received user identification, and determine one or more promotion content items according to the plurality of user preferences).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn in view of Hanmann to include the teachings of Yi. The motivation for doing so is to allow the system to provide the ability to learn user behavior based upon how the user is interest in the downloaded item.

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Melahn in view of Palmeri further in view of Hanmann further in view of Daher et al. Publication No. US 2016/0294916 Al (Daher hereinafter)

Regarding claim 9

Melahn does not explicitly teach 


receiving, from one or more synchronization clients of a plurality of synchronization is clients of the plurality of endpoints, one or more indications that an object in the synchronization set data has been modified; in response to receiving the one or more indications that the object in the synchronization set data has been modified, updating the synchronization event stream based at least in part on the one or more indications that the object in the synchronization set data has been modified; and  communicating the synchronization event stream to at least one of the plurality of endpoints

However, Daher teaches 


receiving, from one or more synchronization clients of a plurality of synchronization is clients of the plurality of endpoints, one or more indications that an object in the synchronization set data has been modified (Fig.8; ¶  0023 - Server 114 may also have activity journal 118 to keep track of the users' activities. Activity journal 118 can be a log or database that records each action that a user may perform, such as adding, editing, viewing, moving renaming, sharing, deleting content on client device 104 or content management system 102. Each journal entry in activity journal118can be augmented with metadata such as timestamp, user identity, priority, etc.; activity journal 118 may describe instances of a spreadsheet document newly created on one client device, a photo renamed on another client device, a folder shared with the public on yet another client device, and a text document downloaded from content management system 102 through its web interface).


 in response to receiving the one or more indications that the object in the synchronization set data has been modified, updating the synchronization event stream based at least in part on the one or more indications that the object in the synchronization set data has been modified; and  communicating the synchronization event stream to at least one of the plurality of endpoints (¶  0023;¶  0024 -For example, one or more folders and any files contained in those folders can be set up for synchronization with content management system 102. As such, the contents of those folders can be copied over to remote storage of content management system 102, and any changes that occur in those folders, such as file creation, modification, renaming, deletion, etc., can be duplicated in the synchronized storage on content management system 102. Client application 110 can communicate with server 114 via network 106 to exchange content data and control data in order to keep those files and folders synchronized).



It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Daher. The motivation for doing so is to allow the system to access and interact with data synchronized with server system using a client device enabling the user of a client device to locate recently accessed file with ease (¶ 0019 - Daher).

Regarding claim 10

Melahn in view of Hanmann teaches wherein the synchronization event stream is associated with a synchronization point and comprises synchronization events associated with a plurality of objects stored (Hanmann - Col.2, lines 45-65, Col.3, lines 20-30). However, Melahn in view of Hanmann does not explicitly teach

synchronization event stream comprises synchronization events associated with a plurality of objects stored based on information provided by a plurality of synchronization clients for which the synchronization point provides synchronization. 

Daher teaches 


synchronization event stream comprises synchronization events associated with a plurality of objects stored based on information provided by a plurality of synchronization clients for which the synchronization point provides synchronization ¶  0025 - one or more folders and any files contained in those folders can be set up for synchronization with content management system 102. As such, the contents of those folders can be copied over to remote storage of content management system 102, and any changes that occur in those folders, such as file creation, modification, renaming, deletion, etc., can be duplicated in the synchronized storage on content management system 102. Client application 110 can communicate with server 114 via network 106 to exchange content data and control data in order to keep those files and folders synchronized - ¶ 0026 - when the user opens a document that is designated as synchronized content, client application 110 can detect the document being accessed and report it to server 114 via network 106. Such report can include, for example, the name of the file, date and time of access, user account associated with the access, access duration, client device identity, etc. The reports can be sent to server 114 one report at a time whenever a new activity is detected, or multiple reports can be periodically sent to server 114 in a batch. Server 114 can receive these activity reports or logs from multiple client devices to create a master log of the user's activity across the multiple client devices and store the log in activity journal 118 - ¶ 0027 - client device 104 can exchange journal data with other client devices to get the full picture of the user's activities across multiple client devices).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn in view of Hanmann to include the teachings of Daher. The motivation for doing so is to allow the system to exchange journal data with other client devices to get the full picture of the user's activities across multiple client devices (¶ 0027- Daher).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Melahn in view of Palmeri further in view of Hanmann further in view of Dorman et al. Publication No. US 2014/0195485Al (Dorman hereinafter)

Regarding claim 12

Melahn does not explicitly teach 

wherein the one or more objects determined to be synchronized corresponds to a subset of all synchronization events added the synchronization event stream since the terminal last performed a synchronization with respect to the synchronization event stream.  

However, Dorman teaches 

one or more objects determined to be synchronized corresponds to a subset of all synchronization events added the synchronization event stream since the terminal last performed a synchronization with respect to the synchronization event stream(Fig.8;¶   0181 - in response to an event received at a synchronization client which indicates a modification to an item, the synchronization client 480A can compare (810) a sequence identifier of the item in the event with a current sequence identifier of the item. An item's Sequence ID field can monotonically increase (812) when an item's core properties change. For example, the Sequence ID can be incremented every time the file or folder's name, parent folder, or checksum (e.g., as result of content change) is changed on the cloud-based platform. In this way, the Sequence ID can provide a monotonically increasing version identifier for the item, the synchronization client 480A can first compare the Sequence ID for an incoming event to the current Sequence ID of the item that event changes; if the Sequence ID of the event is higher, the synchronization client 480A then can differentiates (820) the state of the item in the event with a current state of the item, and the synchronization client 480A can generate one or more events that are deemed necessary to bring the two states in synchronization the synchronization client 480A can determine (820) a difference between the item's state as represented in the event and a current state of the item if the sequence identifier in the event is larger than the current sequence identifier of the item, and then, the synchronization client 480A can generate (830) at least one synchronization step to update the current state of the item to the item's state as represented in the event based on the difference )




It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Melahn to include the teachings of Dorman. The motivation for doing so is to allow the system to synchronize events in organized manner by maintaining consistency and correct ordering in how changes are reflected at the clients.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445